Bell, Presiding Judge.
Of the eight enumerations of error, the first three are the general grounds. There was evidence in the case sufficient to authorize the finding of liability. The damages awarded were within the amount stipulated by the parties. The remaining enumerations object t» the charge. The record shows that the trial court properly gave the plaintiff and the defendant ample opportunity to raise objections to his charge but each party stated in his place that he had none. See Code Ann. § 70-207; Ga. Power Co. v. Maddox, 113 Ga. App. 642 (149 SE2d 393).

Judgment affirmed.


Eberhardt and Deen, JJ., concur.